Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant's Amendment filed March 22, 2021 is acknowledged.
-	Claim(s) 1, 9, 20 is/are amended
-	Claim(s) 1-20 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Examiner respectfully withdraws the objection to the claims.  Applicant’s amendment has rendered the objection moot.

Terminal Disclaimer
The terminal disclaimer filed on March 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10102815 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The claimed invention (claim 1 as representative of the independent claims)  recites “An electronic device comprising: a display; control circuitry that generates image frames that are displayed on the display; and a charge accumulation tracker that receives inputs for each of the image frames, wherein the charge accumulation tracker computes a charge accumulation metric for each of the image frames as each of the image frames are displayed using information from the respective image frame and a plurality of image frames that have been previously displayed by the display, and wherein the control circuitry takes remedial action when the charge accumulation metric exceeds a predetermined threshold.”.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein the charge accumulation tracker computes a charge accumulation metric for each of the image frames as each of the image frames are displayed using information from the respective image frame and a plurality of image frames that have been previously displayed by the display, and wherein the control circuitry takes remedial action when the charge accumulation metric exceeds a predetermined threshold.	
Claims 9 and 20 recite similar allowable subject matter.
Applicant has argued these features in the Remarks dated March 22, 2021 on page 9-10.  These features find support at least at paragraph 0063 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazawa et al, U.S. Patent Publication No. 2015/0332651 (liquid crystal display device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625